Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 06/03/2022 is acknowledged.  The traversal is on the ground(s) that Applicant submits that claims of inventions I and II share the same technical feature, namely, the four classes of fluorescence reading in the endosperm of a poaceae seed.  Applicant also submits that Shimada reference used to break the lack of unity teaches the fluorescence of OsFast-G marker in the embryos rather than looking at the fluorescence in the endosperm.  Applicant argues that Shimada does not teach the classification of fluorescence into four class after the fluorescence reading of the endosperm of a poaceae seed. Applicant therefore requests rejoining of the claims of groups I and II. These arguments are not all persuasive. However, given the amendment of the claims to recite poaceae plant/seed, and upon further consideration the lack of unity requirement between inventions I and II has been withdrawn. The invention of Group III, claim 13, drawn to a device has not being rejoined for the reasons of record. 
Claims 1-2, 4-11, 13-14 and 18 are pending.
Claim 13 is withdrawn from consideration as being directed to the non-elected invention.
Claims 1-2, 4-11, 14 and 18 are examined.
The requirement is still deemed proper and is therefore made FINAL.


Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al (PLOS ONE (2015), VOL. 10 (13) page e0140476) in view of each of Shimada et al (The Plant Journal (2010)vol. 61(3):519-528); Shimada et al (Plant Signaling & Behavior (2011)6(10):1454-1456)  and Ren et al (US 20160355894).
The claims are drawn to a method of determining a level of transgene zygosity in a poaceae seed, wherein the a transgene is genetically linked to a gene coding for a fluorescent protein (FP protein) under the control of an endosperm-specific promoter by exposing the endosperm of the seed to a wavelength exciting the FP protein, and measuring the  intensity of fluorescence emitted by the endosperm, wherein the intensity of fluorescence emitted by the endosperm of the seed is further compared to intensity of fluorescence measured for individual seeds from a batch of seeds from the same plant or from the same transgenic event as the seed, wherein four classes (0X, 1X, 2X or 3X) are determined based on relative fluorescence intensity of the seeds of the batch; said promoter is HMWG promoter, maize gamma Zein promoter, CaMV35S promoter, rice actin promoter, maize polyubiquitin promoter, rice tubulin promoter, or CsVMV promoter; wherein the seed is maize or wheat seed; said method further comprising performing PCR or qPCR to validate ploidy of the transgene, wherein the intensity of fluorescence emitted by the endosperm of the seed is calculated after processing an image of the seed in a computer. The instant specification identifies four classes of seeds 0X as a wild type or non-transformed, 1X copy of the transgene as a hemizygous, 2X copies of the transgene as a heterozygous, and 3X copies of the transgene as a homozygous, depending on the level of the detected fluorescence in the seed endosperm (see page 4). Page 6 of the specification refers the 1X and 2X copies of the transgene as being heterozygous.

Goetz et al teach a method of transforming a barley plant with a transgene linked to a gene encoding a fluorescent protein (GFP) under the control of an endosperm-specific promoter and show accumulation of the recombinant protein GFP in the endosperm of mature barley grain of stably transformed barley plants (Figs 1A and 2A). Fig 1A and Fig 2A show exposure of four barley grains expressing GFP in the endosperm to fluorescent light. Individual grain from same line has been analyzed as shown in Fig. 1.  Goetz et al also teach that GFP could also detected using blue staining of SDS-PAGE (Fig. 1C) to confirm stable inheritance and expression of the transgene. Table S1 shows the number of transgene copies in each transgenic event was informative of the zygosity of the transgene. Table S1  also shows three level of zygosity of the transgene, azygous (wild type), hemizygous and homozygous and GFP quantification in the grains of selected plants. As shown on Table S1 homozygous barley grains exhibit highest amount of GFP as compared to the hemizygous and azygous grains. Goetz et al shows quantification of the GFP using TotalLab software (page 3, third full paragraph).
While Goetz et al teach homozygous barley grains express highest amount of GFP as compared to that of hemizygous and azygous grains, Goetz et al do not explicitly teach measuring the intensity of the emitted fluorescence from GFP protein. 
Shimada et al (2010) teach that the zygosity of a transgene in seeds of an Arabidopsis thaliana can be determined by measuring intensity of fluorescence light from a linked GFP protein (see Fig. 3 and 4). By using Fluorescence stereomicroscope, Shimada et al teach measuring the intensity of the GFP fluorescence emitted by each of the seeds of the transgenic line to determine the zygosity of the seed/seedling using Shimada et al show three genotypes of seed. Non-fluorescent (non-transgenic, azygous), moderately fluorescent (heterozygous), and strongly fluorescent seeds (homozygous) (Fig. 2a and 3a)  Shimada et al teach that this method (Fluorescent accumulating Seed Technology, FAST) is fast, easy, efficient, and does not require the handling of large numbers of plants (Fig. 8). 
Shimada et al (2011) teach the FAST (Fluorescent Accumulating Seed Technology) method, using Fluorescence stereomicroscope or blue LED handy-type instrument for GFP fluorescent excitation, can also be used for identifying/screening zygosity of transgenic rice seeds. Shimada et al teach seeds of transformed rice that are screened with oleosin-GFP fluorescence and suggest the use of endosperm-specific promoter instead of embryo-specific promoter (see the whole document).
While Goetz et al in view of each of Shimada et al (2010) and Shimada et al (2011) teach a method of determining a level of transgene zygosity in barley or rice seed by measuring the intensity of a fluorescent protein linked to the transgene under the control of an endosperm-specific promoter, and identification of three class of seed genotypes (non-transformed or azygous, heterozygous and homozygous), they do not teach all four classes (0X, 1X, 2X and 3X) of the instant claims. 
Ren et al teach a method of detecting and quantifying the zygosity of a transgene in a corn plant or seed (claim 26) using quantitative PCR (qPCR)TaqManR or endpoint TagManR assay in a single reaction. Ren et al teach that the endpoint Tagman is easy to use  as it can fit 96- or 384-well plates and a plate reader that can read the fluorescence data efficiently, and provides high throughput ([0065] and [0066]). The method employs fluorescent labels wherein the instrumentation detects the fluorescence and software interprets intensity level of the fluorescence ([0038] and [0045]; Table 1). Fluorescence signals were recorded and analyzed ([0057] and Table 3). Ren et al also teach determining the zygosity (null/wild type, heterozygous, hemizygous, and homozygous [0018]) based on fluorescence intensity readings ([0060] and [0067]) or based on the cluster separation in a cluster view (Fig 2; [0060]). At [0064-65], Ren et al teach validation of the endpoint TagManR zygosity analysis. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for determining a level of transgene zygosity in barley seed by exposing seed comprising the transgene linked to a gene encoding a fluorescent protein (GFP) under the control of a endosperm-specific promoter, and measuring the florescence emitted by the endosperm as taught by Goetz et al, and to modify that method by incorporating a step of relating the intensity level of fluorescence of the seed to the zygosity of the transgene as taught by each of Shimada et al (2010) and Shimada et al (2011), and/or to modify the method by incorporating  the PCR (qPCR) system that employs fluorescent labels wherein the instrumentation detects the fluorescence and software interprets intensity level of the fluorescence transgene in a seed as taught by Ren et al, and by determining the zygosity (null/wild type, heterozygous, hemizygous, and homozygous) based on fluorescence intensity readings as taught by Ren et al. One would have been motivated to use the FAST (Fluorescent Accumulating Seed Technology) method taught by each of Shimada et al (2010) and Shimada et al (2011), or the qPCR system taught by Ren et al to determine zygosity level based on fluorescence intensity, given that it is simple, fast , easy and provides high through-put as taught by each of Shimada et al (2010), Shimada et al (2011), and Ren et al. It would have been obvious to one of ordinary skill in the art to calculate the intensity of fluorescence emitted by the endosperm of the seed after analyzing an image of the seed in a computer or software. Claims 5-6 require soaking the seed for a duration of between 4 and 12 hours. However, Fig.6. of the instant application shows no unexpected results with the soaked seed (transformed or non-transformed) as compared to the non-soaked seed (transformed or non-transformed). There is no data in the instant disclosure showing differences in fluorescence intensity and zygosity class between the soaked and non-soaked seed.  
Since the instant specification (see page 4) identifies four classes of seeds 0X as a wild type or non-transformed, 1X copy of the transgene as a hemizygous, 2X copies of the transgene as a heterozygous, and 3X copies of the transgene as a homozygous, depending on the level/intensity of the detected fluorescence in the seed endosperm; the four classes (01, 1X, 2X, or 3X) of the instant claims are obvious over the step of determining the zygosity of the transgenic seed (null/wild type, heterozygous, hemizygous, and homozygous) based on fluorescence intensity readings suggested by Ren et al. Claims 11 and 14 are included in the rejection because the four classes of zygosity is taught in the prior art by Ren et al, and how it is determined is not given a patentable weight. Therefore, the claimed invention as a whole was prima facie obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for” reading fluorescence emitted by each well , or “means for” emitting an excitation wavelength  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 9 and 10 recite a device containing “means for” emitting an excitation wavelength, and “means for” reading a fluorescence. However, no device or structure necessary to perform the desired functions is provided in the disclosure, and no association between the structure and function can be found in the specification or in the drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Remarks
Claims 9-10 are deemed free of the prior art, given that the prior art does not teach or suggest steps (a)-(b) of claim 9, and step (a) of claim 10.

	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662